Case 2:18-cv-14782-CCC-JBC Document 20 Filed 08/27/20 Page 1 of 4 PageID: 213




NOT FOR PUBLICATION

                                 UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEW JERSEY

    WILLIAM F. KAETZ, et al.,                             Civil Action No.: 18-cv-14782 (CCC)

                             Plaintiffs,
                                                                           ORDER
    v.

    COURT OF COMMON PLEAS OF MONROE
    COUNTY,

                             Defendant.

CECCHI, District Judge.

         This matter comes before the Court on the motion of the Court of Common Pleas of Monroe

County, Forty-Third Judicial District of Commonwealth of Pennsylvania (“Defendant”) to dismiss

the complaint of pro se plaintiffs William F. Kaetz (“Mr. Kaetz”) and his daughter, Catherine

Kaetz (“Ms. Kaetz”) (collectively “Plaintiffs”). ECF Nos. 12-13. It appearing that:

         1. Plaintiffs commenced this action on October 9, 2018, alleging violations of Ms. Kaetz’s

            due process and double jeopardy rights pursuant to 42 U.S.C. § 1983. ECF No. 1.

         2. This action arises out of a prior state court Protection from Abuse case in the Court of

            Common Pleas, Monroe County, in which Ms. Kaetz was the defendant (the “PFA

            case”), and her subsequent arrest. Plaintiffs are now seeking the court transcript from

            the PFA case through this action.1




1
 On the same date as the filing of their complaint, Plaintiffs also filed a motion for a Court order
to subpoena transcripts from the PFA case and to enjoin Defendant from allowing further
prosecution in the PFA case pending the resolution of the present action. ECF No. 2. Because the
Court will dismiss all of Plaintiffs’ claims and close the case at this time, the Court need not
consider that motion at this time.

                                                      1
Case 2:18-cv-14782-CCC-JBC Document 20 Filed 08/27/20 Page 2 of 4 PageID: 214




       3. Upon proper service of Plaintiffs’ complaint on February 5, 2020 (ECF No. 11), 2

           Defendant filed the instant motion to dismiss on February 21, 2020 (ECF Nos. 12-13).

       4. Defendant asserts that Mr. Kaetz lacks standing to bring this action alleging violations

           of Ms. Kaetz’s constitutional rights. ECF No. 12 at 2; ECF No. 13 at 2. In order to

           establish standing to litigate a claim, a plaintiff must demonstrate that “he has a

           ‘personal stake’ in the alleged dispute, and that the alleged injury suffered is

           particularized as to him.” Raines v. Byrd, 521 U.S. 811, 819 (1997) (citation omitted);

           see also Boss v. Davis, No. 14-5771, 2015 WL 6497960, at *4 (D.N.J. Oct. 20, 2015).

           Plaintiffs’ complaint asserts that Mr. Kaetz witnessed conduct that allegedly violated

           Ms. Kaetz’s constitutional rights (ECF No. 1 at 2-5), but it does not allege any violation

           of Mr. Kaetz’s own constitutional rights or resulting injury. Thus, the Court finds that

           Mr. Kaetz does not have standing to bring this action. See Rabold v. Syndicate Monroe

           Cty., Pa. Charter, No. 06-2474, 2007 WL 43988, at *1 (M.D. Pa. Jan. 4, 2007) (finding

           that third parties do not have standing to bring claims under Section 1983 for the

           violation of another person’s rights, even if that person is their child).3




2
  Plaintiffs initially improperly served Defendant in October 2018, and as a result, Defendant did
not timely answer the complaint. Plaintiffs subsequently filed a motion for entry of default
judgment (ECF No. 5-6), however, the Clerk of Court could not grant Plaintiffs’ motion for entry
of default in light of the improper service, and that motion is now moot. See, e.g., Reddy v.
MedQuist, Inc., No. 06-4410, 2009 WL 250050, at *3 (D.N.J. Jan. 29, 2009).
3
  In their opposition, Plaintiffs for the first time assert that Defendant also violated Mr. Kaetz’s
constitutional rights because the violation of his daughter, Ms. Kaetz’s, constitutional rights
interfered with his life as her parent. ECF No. 14 at 6-7. However a plaintiff may not amend his
complaint through arguments raised in a brief in opposition. Bell v. City of Philadelphia, 275 F.
App’x 157, 160 (3d Cir. 2008). The Court also notes that “the Third Circuit Court of Appeals has
held that parents have no constitutional interest in the lives or society of their adult children.”
Rabold, 2007 WL 43988, at *1 (citing McCurdy v. Todd, 352 F.3d 820 (2003)). Therefore, the
Court need not consider these arguments at this time.

                                                      2
Case 2:18-cv-14782-CCC-JBC Document 20 Filed 08/27/20 Page 3 of 4 PageID: 215




       5. Although Defendant does not challenge Ms. Kaetz’s standing to bring this action,4 it

           argues that Ms. Kaetz’s claims are nonetheless barred under the Eleventh Amendment.

           ECF No. 13 at 3.

       6. The Eleventh Amendment precludes individuals from bringing suit against a state or

           one of its agencies in federal court. U.S. CONST. AMEND. XI. As a part of the

           Commonwealth of Pennsylvania’s unified judicial system, Defendant is entitled to

           Pennsylvania’s Eleventh Amendment immunity. Bragg v. Pennsylvania, No. 08-4361,

           2009 WL 1886079, at *3 (E.D. Pa. July 1, 2009) (citation omitted) (finding that “[t]he

           Court of Common Pleas is included within the definition of the ‘Commonwealth

           government’ of Pennsylvania,” and therefore, it is entitled to the State’s Eleventh

           Amendment immunity); see, e.g., Donahue v. Superior Court of Pennsylvania, No. 18-

           01531, 2019 WL 923786, at *7 (M.D. Pa. Jan. 24, 2019). Thus, Defendant is immune

           from suit, and Ms. Kaetz’s claims are barred under the Eleventh Amendment.5

       7. Furthermore, Plaintiffs’ complaint fails on additional grounds, as Defendant is not a

           “person” subject to suit under Section 1983. ECF No. 13 at 4. In order to state a Section


4
  Defendant asserts that Mr. Kaetz cannot represent Ms. Kaetz in this action. ECF No. 13 at 5. See
Kraemer ex rel. Kraemer v. Pennsylvania, No. 10-4868, 2011 WL 4336671, at *3 (“[A] pro se,
non-attorney parent may not represent a child in court in place of an attorney.”). However, it
appears from the docket that Ms. Kaetz represents herself in this action, and therefore, the Court
will proceed with considering the complaint as filed by Ms. Kaetz.
5
  The Court notes that there are three exceptions to Eleventh Amendment immunity where: (1) the
state has waived immunity thereunder; (2) Congress has abrogated immunity; or (3) the plaintiff
brings suit against individual state officers for prospective injunctive and declaratory relief, and
there is an ongoing violation of the law. Pennsylvania Fed’n of Sportsmen’s Clubs, Inc. v. Hess,
297 F.3d 310, 323 (3d Cir. 2002). However, “the Commonwealth of Pennsylvania has explicitly
retained its sovereign immunity from suit.” Urella v. Pennsylvania State Troopers Ass’n, 628 F.
Supp. 2d 600, 608 (E.D Pa. 2008). Furthermore, “Congress did not abrogate state sovereign
immunity when it enacted § 1983,” Tariq-Shuaib v. City of Camden, No. 09-4760, 2011 WL
383857, at *3 (D.N.J. Feb. 3, 2011), and Plaintiffs do not sue individual state officers. Thus,
despite Plaintiffs’ arguments otherwise (see ECF No. 14 at 19-20), none of the Eleventh
Amendment exceptions apply here.

                                                     3
Case 2:18-cv-14782-CCC-JBC Document 20 Filed 08/27/20 Page 4 of 4 PageID: 216




             1983 claim, a plaintiff must allege: “(1) the conduct complained of was committed by

             a person acting under the color of state law; and (2) this conduct deprived a person of

             rights, privileges, or immunities secured by the Constitution or laws of the United

             States.” Kost v. Kazakiewicz, 1 F.3d 176, 184 (3d Cir. 1993) (emphasis added).

             Multiple courts have held that state courts are not “persons” subject to Section 1983

             liability. See Antoine v. Belleville Mun. Court, No. 10-1212, 2010 WL 2989991, at *4

             (D.N.J. July 27, 2010); see, e.g., Hawkes v. Atl. Cty. Superior Courthouse, No. 18-

             10931, 2018 WL 5796559, at *2 (D.N.J. Nov. 5, 2018). Based on the foregoing, Ms.

             Kaetz cannot sustain her Section 1983 claim against Defendant.

        Accordingly, IT IS on this 27th day of August, 2020

        ORDERED that Defendant’s motion to dismiss (ECF Nos. 12-13) is GRANTED; and it

is further

        ORDERED that Plaintiffs’ complaint (ECF No. 1) is DISMISSED WITHOUT

PREJUDICE; and it is further

        ORDERED that Plaintiffs are granted thirty (30) days from the date of this Order to file

an amended complaint to the extent they can cure the deficiencies identified herein; and it is further

        ORDERED that the Clerk of the Court shall mail a copy of this Order to Plaintiffs; and it

is further

        ORDERED that the Clerk of the Court shall close this case; and it is further

        ORDERED that the Clerk of the Court shall reopen this case upon the filing of an amended

complaint.

        SO ORDERED.


                                                             CLAIRE C. CECCHI, U.S.D.J


                                                      4
